Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 January 2021 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-24 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-12 is the inclusion of the limitation of an inkjet print apparatus that includes a print head having a heat insulator blocking heat emitted from the first heater between the substrate and the first heater.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 13-24 is the inclusion of the limitation of an inkjet print apparatus that includes a particle circulating unit having a third pipe collecting a surplus particle-containing solution separated from the surplus solvent of the surplus ink to the particle supply unit from the second reservoir; and a concentration sensor located on the first pipe between the particle supply unit and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ohtsu et al (US 10,022,978) disclose an ink circulation device including a first tank which stores ink to be supplied to an ink jet head, a second tank which stores the ink returned from the ink jet head, and a circulation pump which circulates the ink stored in the second tank to the first tank.  Kang et al (US 9,045,822) disclose a deposition source including: a nozzle disposed to face the substrate and discharge the deposition material toward the substrate; and a hardening portion disposed to at least one side of the nozzle for immediately hardening the deposition material discharged via the nozzle when the deposition material reaches the substrate.  Furukawa (US 7,258,426) discloses an ink jet head that includes ejection portions provided with ejection electrodes for applying the electrostatic force to the ink and a shield electrode formed between adjacent ejection portions of the ejection portions for preventing electric field interference from occurring between adjacent ejection electrodes of the adjacent ejection portions.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AN H DO/Primary Examiner, Art Unit 2853